Citation Nr: 1041112	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral knee disability. 

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for hearing loss, 
assigning a 0 percent evaluation, and tinnitus, assigning a 
10 percent evaluation, both effective May 30, 2007.  In 
November 2007, the Veteran submitted a notice of disagreement 
(NOD), disagreeing with the evaluation assigned to bilateral 
hearing loss, and subsequently perfected his appeal in 
September 2008.

In April 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In September 2008, the Veteran filed a petition to reopen his 
previously denied claim of entitlement to service connection for 
a bilateral knee disability.  A September 2009 rating decision 
denied his petition.  In October 2009, the Veteran submitted an 
NOD.  A review of the claims file finds no statement of the case 
(SOC) was issued in response to the October 2009 NOD.  Because 
the filing of an NOD initiates appellate review, this claim must 
be remanded for the preparation of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

At the April 2010 Board hearing, the Veteran's wife indicated 
that she believed he had anxiety as the result of his service-
connected bilateral hearing loss.  As such, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected bilateral 
hearing loss, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

With regard to the Veteran's petition to reopen his previously 
denied claim of entitlement to service connection for a bilateral 
knee disability, as noted above, there is no evidence in the 
claims file to indicate that the RO issued an SOC in response to 
his October 2009 NOD.  Therefore, the Veteran's petition to 
reopen his previously denied claim of entitlement to service 
connection for a bilateral knee disability must be remanded to 
the RO to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to an initial compensable evaluation for bilateral 
hearing loss.

The Veteran has claimed that his bilateral hearing loss has 
increased in severity.  In support of this assertion, he 
submitted an April 2010 VA treatment record that indicated that 
audiometric testing performed on that day showed a significant 
decline in the Veteran's hearing as compared to a previous VA 
audiological evaluation from May 2009.  The Veteran's statement 
and this treatment record reflect a potentially more severe 
hearing loss disability than was demonstrated at the 
September 2007 VA examination.  For increased rating claims, the 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a 
new VA audiological examination is warranted in order to 
determine the Veteran's current level of hearing loss disability.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to an initial compensable disability rating 
for bilateral hearing loss must be remanded for a new VA 
audiological examination.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding his petition to reopen the 
previously denied claim of entitlement to 
service connection for a bilateral knee 
disability.  They should be advised of the 
time period in which to perfect an appeal on 
the matter.  If the Veteran perfects an 
appeal, the case should then be returned to 
the Board for further appellate 
consideration.

2.  Copies of VA treatment records from the 
Tampa VA Medical Center, covering the period 
from August 25, 2009, to the present, should 
be obtained and added to the claims folder.

3.  Schedule the Veteran for a VA audiological 
examination with an appropriate examiner in 
order to determine the current severity of his 
service-connected bilateral hearing loss.  The 
claims folder must be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examination report must reflect that such 
a review was conducted.  All indicated studies 
should be completed.  The examiner must 
comment on and fully describe the functional 
effects that the bilateral hearing loss has 
under the ordinary conditions of the Veteran's 
daily life.

4.  After completing the above actions and any 
other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to an initial compensable disability rating 
for bilateral hearing loss should be 
readjudicated.  If the claim remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

